DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/31/2020 was incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-16 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1 the pertinent portion pertaining to the abstract idea is bolded:
Claim 1, A monitoring device for monitoring a processing time of at least one type of program repeatedly executed in 5a machining cycle of a control device for controlling a processing machine, comprising: 
a distribution generating unit configured to generate an execution time distribution that is a frequency distribution of an execution time of the program;  
10a storage unit configured to store at least one kind of abnormality information indicative of an execution time distribution as to an abnormality; 
a calculation unit configured to calculate an occurrence probability of abnormality, based on information 15indicating the execution time distribution generated by the distribution generating unit and the abnormality information stored in the storage unit; 
a threshold setting unit configured to set a probability threshold for the abnormality information; and  
20a determination unit configured to determine that there is a sign of an abnormality when the occurrence probability is equal to or higher than the probability threshold.  
The bolded abstract idea is a mathematical concept and a mental process. 
Step 2A: Prong 2
The limitation of “calculate an occurrence probability of abnormality, based on information 15indicating the execution time distribution generated by the distribution generating unit and the abnormality information stored” is a mathematical concept.  For example, “calculate an occurrence probability of abnormality calculate an occurrence probability of abnormality, based on information 15indicating the execution time distribution generated by the distribution generating unit and the abnormality information stored” in the context of this claim may encompass mathematical calculation regarding an occurrence probability of abnormality.  The limitation of “set a probability threshold for the abnormality information,” and “determine that there is a sign of an abnormality when the occurrence probability is equal to or higher than the probability threshold,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “set a probability threshold for the abnormality information” in the context of this claim may encompass evaluation (or judgement) regarding the probability threshold for the abnormality information.  “determine that there is a sign of an abnormality when the occurrence probability is equal to or higher than the probability threshold,” in the context of this claim may encompass  judgement regarding the sign of an abnormality when the occurrence probability is equal to or higher than the probability threshold.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the mathematical concept and limitation in the mind, then it falls within the “Mathematical Concepts” and “Mental Processes” and grouping of abstract ideas. Accordingly, the claim recites an abstract idea (MPEP 2106.04(a)(2)). 
This judicial exception is not integrated into a practical application. In particular, the specification details use of a generic processor to perform the method–using a processor to perform calculating, setting, and determining steps. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the additional elements of distribution generating unit, storage unit, calculation unit, threshold setting unit, determination unit are recited at a high-level of generality (MPEP 2106.05(d)).  Further, note that the limitation of “generate an execution time distribution that is a frequency distribution of an execution time of the program” and “store at least one kind of abnormality information indicative of an execution time distribution as to an abnormality” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a computing device to perform calculating, setting, and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible. 
Regarding claim 10, independent claim 10 similarly recites “[a] monitoring system comprising: the monitoring device according to claim 1; a plurality of the processing machines; a plurality of the control devices configured to control the respective processing machines; and 30a management server configured to manage the plurality - 40 -of control devices,” which amount to an abstract idea as discussed above with respect to claim 1.  Further, the additional elements of the plurality of the control devices, the plurality of processing machines, and the management server are recited at a high-level of generality (MPEP 2106.05(d)).  Thus, the claim recites an abstract idea. 
The claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the controlling and managing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claim 10 is also not patent eligible. Therefore, independent claim 11 is also not patent eligible.
Regarding claim 11, independent claim 11 similarly recites “[a] monitoring method for monitoring a processing time of at least one type of program repeatedly executed in 5a machining cycle of a control device for controlling a processing machine, comprising: a distribution generating step of generating an execution time distribution that is a frequency distribution of an execution time of the program; 10a calculating step of calculating an occurrence probability of abnormality, based on information indicating the execution time distribution generated at the distribution generating step and at least one kind of abnormality information indicative of an execution time 15distribution as to an abnormality stored in a storage unit; a threshold setting step of setting a probability threshold for the abnormality information; and a determining step of determining that there is a sign of an abnormality when the occurrence probability is equal 20to or higher than the predetermined probability threshold,” which amount to an abstract idea as discussed above with respect to claim 1.  Further, the additional element of storage unit is recited at a high-level of generality (MPEP 2106.05(d)).  Further, note that the limitation of “generate an execution time distribution that is a frequency distribution of an execution time of the program” and “store at least one kind of abnormality information indicative of an execution time distribution as to an abnormality” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)). Thus, the claim recites an abstract idea. 
The claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the calculating, setting, and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claim 11 is also not patent eligible.
Regarding claims 2 and 4-6
The threshold setting unit is additional elements.  The additional element of threshold setting unit is recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claims 3 
The threshold setting unit and storage unit are additional elements.  The additional elements of threshold setting unit and storage unit are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claims 7 
The notification unit is additional elements.  The additional element of notification unit is recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claims 8 
The storage unit and storage control unit are additional elements.  The additional elements of storage unit and storage control unit are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 9
The monitoring device is additional elements.  The additional element of monitoring device is recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 13
The storage unit is additional element.  The additional element of storage unit is recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claims 14-15 
The processing machine is additional elements.  The additional element of processing machine is recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 16
The processing machine is additional elements.  The additional element of processing machine is recited at a high-level of generality (MPEP 2016.04(a)(2)).
Dependent claims 2-9 and 12-16 are likewise also not patent eligible.  The limitations of claims 2-9 and 12-16 are also directed to the mathematical concept and mental process judicial exception and therefore there are no additional elements in claims 2-9 and 12-16 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asahara et al. (US 2016/0132359, hereinafter referred to as “Asahara”) in view of Suyama (US 2008/0198950 A1, hereinafter referred to as “Suyama”).
Claims 1 and 11
Asahara teaches a monitoring device for monitoring a processing time of at least one type of program repeatedly executed in 5a machining cycle of a control device for controlling a processing machine (para. [0016]: according to the present invention, there is provided a control method which is executed by a computer that handles tasks allocated to a plurality of servers as processing targets in a distribution system having the plurality of the servers. The control method includes a history acquisition step of acquiring progress history information regarding progress of the plurality of tasks at each of a plurality of time points of recording), comprising: a distribution generating unit configured to generate an execution time distribution that is a frequency distribution of an execution time of the program (para. [0016]: according to the present invention, there is provided a control method which is executed by a computer that handles tasks allocated to a plurality of servers as processing targets in a distribution system having the plurality of the servers. The control method includes a history acquisition step of acquiring progress history information regarding progress of the plurality of tasks at each of a plurality of time points of recording; para. [0017]: there is provided a program causing a computer to have a function of operating as an abnormality detection apparatus according to the present invention. The program causes the computer to have functions of functional components of the abnormality detection apparatus according to the present invention); 10a storage unit configured to store at least one kind of abnormality information indicative of an execution time distribution as to an abnormality (para. [0096]: when the abnormality detection apparatus 2000 determines that a processing speed of a certain target task is abnormal, the abnormality detection apparatus deletes progress history information regarding the target task from a storage unit storing the progress history information. In addition, the abnormality detection apparatus 2000 stores the progress history information regarding the target task the processing speed of which is determined to be abnormal); a calculation unit configured to calculate an occurrence probability of abnormality, based on information 15indicating the execution time distribution generated by the distribution generating unit and the abnormality information stored in the storage unit (para. [0096]: when the abnormality detection apparatus 2000 determines that a processing speed of a certain target task is abnormal, the abnormality detection apparatus deletes progress history information regarding the target task from a storage unit storing the progress history information. In addition, the abnormality detection apparatus 2000 stores the progress history information regarding the target task the processing speed of which is determined to be abnormal; para. [0181]: distribution calculation unit 2060 determines a bin number k_mode corresponding to a mode value of the histogram. In this case, the bin 2 has the largest number of elements, and thus the relation of k_mode=2 is established. Next, the distribution calculation unit 2060 calculates a Poisson distribution P(λ, k) (here, k=max(k′−k_mode, 0)) as a task speed distribution); generated by the distribution generating unit and the abnormality information stored in the storage unit (para. [0078]: a processing speed of a task fluctuates even in a normal occasion. For this reason, when a task speed distribution is generated using a history of a processing speed of a task over a long period, a fluctuation in a processing speed of a normal task during a long period may be reflected on the task speed distribution. Accordingly, the task processing distribution may not accurately represent a range of speed to be taken by the task at a time point of determination by the abnormality determination unit 2080, which results in a deterioration in the accuracy of the determination by the abnormality determination unit 2080); a threshold setting unit configured to set a probability threshold for the abnormality information (para. [0098]: when an occurrence probability p(v1) of a processing speed v1 of a target task is equal to or less than a predetermined threshold value in a task speed distribution p(v), the abnormality determination unit 2080 determines that the processing speed of the target task is abnormal).
Asahara does not specifically teach determination unit configured to determine that there is a sign of an abnormality when the occurrence probability is equal to or higher than the probability threshold.
However, Suyama teaches 20a determination unit configured to determine that there is a sign of an abnormality when the occurrence probability is equal to or higher than the probability threshold (para. [0099]: Expression (5) is an expression of a distribution function and expresses a probability that variable X will take a value equal to or below x. F(x) is an arbitrary probability; para. [0101]: the case where F(k·Y(t)) becomes, for example, equal to or greater than 99% or 95% which corresponds to a range outside the statistically confidence interval (that is, the case where it becomes equal to or greater than 0.99 or 0.95) is decided to be a case where an abnormal sign is present).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determination unit such as is described in Suyama into Asahara, in order to detect an abnormal sign for detecting an abnormal sign of an apparatus to be monitored, and relates to a technology of detecting an abnormal sign of a system (para. [0003]).
Claims  2 and 12
Asahara in view of Suyama teaches all the limitation of claims 1 and 11, in addition, Asahara teaches that 25the threshold setting unit is configured to increase the probability threshold if the processing machine does not stop abnormally due to the abnormality for which the determination unit has determined that there is a sign of the abnormality, within a predetermined period of time from 30when the determination unit has determined that there is a - 38 -sign of the abnormality 
Asashara teaches that there are various methods of determining whether a processing speed of a target task is abnormal using a task speed distribution in the abnormality determination unit 2080.  For example, when an occurrence probability p(v1) of a processing speed v1 of a target task is equal to or less than a predetermined threshold value in a task speed distribution p(v), the abnormality determination unit 2080 determines that the processing speed of the target task is abnormal (para. [0098]: there re various methods of determining whether a processing speed of a target task is abnormal using a task speed distribution in the abnormality determination unit 2080. For example, when an occurrence probability p(v1) of a processing speed v1 of a target task is equal to or less than a predetermined threshold value in a task speed distribution p(v), the abnormality determination unit 2080 determines that the processing speed of the target task is abnormal; para.  [0173]: accordingly, the value of a threshold value D is set to α·Vm=0.5.25=12.5. Regarding a processing speed v of a task, a probability distribution is calculated as a task speed distribution where a probability satisfying the relation of “0≦v≦12.5” is 0 and a probability satisfying the relation of “v>12.5” is 1; para. [0191]: a threshold value D is α·Vm=8 seconds. The distribution calculation unit 2060 calculates a probability distribution as a task speed distribution where an occurrence probability of a task having a predicted completion time between [0 seconds, 8 seconds] is set to 1 and an occurrence probability of a task having a predicted completion time between [8 seconds, +∞] is set to 0. FIG. 31 illustrates the task speed distribution calculated by the distribution calculation unit 2060 probability p).  Therefore, increasing the probability threshold such as is described above would be an obvious variation of such methods. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Asahara to increase the probability threshold related to the operational state in order to have a function of operating as an abnormality detection apparatus.
Claims 3 and 13
Asahara in view of Suyama teaches all the limitation of claims 2 and 12, in addition, Asahara teaches that the threshold setting unit is configured to delete, from the 5storage unit, the abnormality information corresponding to the probability threshold when the probability threshold becomes equal to or greater than a specified value (para. [0096]: when the abnormality detection apparatus 2000 determines that a processing speed of a certain target task is abnormal, the abnormality detection apparatus deletes progress history information regarding the target task from a storage unit storing the progress history information).  
Claims 4 and 6
Asahara in view of Suyama teaches all the limitation of claim 2, in addition, Asahara teaches that 10the threshold setting unit is configured to change the predetermined period of time in accordance with a change of the probability threshold (para. [0173]; the value of a threshold value D is set to α·Vm=0.5.25=12.5. Regarding a processing speed v of a task, a probability distribution is calculated as a task speed distribution where a probability satisfying the relation of “0≦v≦12.5” is 0 and a probability satisfying the relation of “v>12.5” is 1. FIG. 24 is a graph illustrating a task speed distribution which is calculated by the distribution calculation unit 2060; para. [0183]: this value is smaller than 0.1, and thus the abnormality determination unit 2080 determines that the processing speed of the task T1 is abnormal. Accordingly, similarly to the case of Example 3, an execution control unit 2100 transmits an instruction for controlling the execution of the task T1 to an execution management unit 3120; para. [0184]: occurrence probabilities of task completion times of the tasks T2 to T4 is approximately 0.37, approximately 0.37, and approximately 0.37, respectively, which are greater than a threshold value 0.1. Thus, the abnormality determination unit 2080 determines that the processing speeds of the tasks are not abnormal).  
Claims 5 and 14
Asahara in view of Suyama teaches all the limitation of claims 1 and 11, in addition, Asahara teaches that 15the threshold setting unit is configured to decrease the probability threshold if the processing machine stops abnormally due to the abnormality for which the determination unit has determined that there is a sign of the abnormality, within a predetermined period of time from 20when the determination unit has determined that there is a sign of the abnormality. 
Asashara teaches that there are various methods of determining whether a processing speed of a target task is abnormal using a task speed distribution in the abnormality determination unit 2080. For example, when an occurrence probability p(v1) of a processing speed v1 of a target task is equal to or less than a predetermined threshold value in a task speed distribution p(v), the abnormality determination unit 2080 determines that the processing speed of the target task is abnormal (para. [0098]: there are various methods of determining whether a processing speed of a target task is abnormal using a task speed distribution in the abnormality determination unit 2080. For example, when an occurrence probability p(v1) of a processing speed v1 of a target task is equal to or less than a predetermined threshold value in a task speed distribution p(v), the abnormality determination unit 2080 determines that the processing speed of the target task is abnormal; para.  [0173]: accordingly, the value of a threshold value D is set to α·Vm=0.5.25=12.5. Regarding a processing speed v of a task, a probability distribution is calculated as a task speed distribution where a probability satisfying the relation of “0≦v≦12.5” is 0 and a probability satisfying the relation of “v>12.5” is 1; para. [0191]: a threshold value D is α·Vm=8 seconds. The distribution calculation unit 2060 calculates a probability distribution as a task speed distribution where an occurrence probability of a task having a predicted completion time between [0 seconds, 8 seconds] is set to 1 and an occurrence probability of a task having a predicted completion time between [8 seconds, +∞] is set to 0. FIG. 31 illustrates the task speed distribution calculated by the distribution calculation unit 2060 probability).  Therefore, decreasing the probability threshold such as is described above would be an obvious variation of such methods. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Asahara to decrease the probability threshold related to the operational state in order to have a function of operating as an abnormality detection apparatus.
Claim 9
15Asahara in view of Suyama teaches all the limitation of claim 1, in addition, Asahara teaches that the information indicating the execution time distribution comprises a distribution difference between the execution time distribution in a normal state and the execution time distribution generated by the distribution generating unit, 20and the abnormality information comprises a distribution difference between the execution time distribution in the normal state and the execution time distribution in an abnormal state (para. [0094]: as shown in FIG. 9, which will be described later, the threshold setting unit 234 sets the value Vm as a threshold Th1 for the operation state data #4. In this way, the threshold setting unit 234 sets the threshold using the value Vm of the operation state data at the point Pm, which is at M days before the abnormality occurrence point. This enables the threshold to be more appropriately set ).  
Claim 10
25 15Asahara teaches a monitoring system comprising: a plurality of the processing machines; a plurality of the control devices configured to control the respective processing machines; and 30a management server configured to manage the plurality - 40 -of control devices (para. [0015]: according to the present invention, there is provided an abnormality detection apparatus handling tasks allocated to a plurality of servers as processing targets in a distribution system having a plurality of servers).  

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Asahara in view of Suyama further in view of Sato (US 2019/0162631 A1, hereinafter referred to as “Sato”).
Claims 7 and 15
Asahara in view of Suyama teaches all the limitation of claims 1 and 11, Asahara and Suyama do not specifically teach a notification unit configured to, if the 30determination unit determines that there is a sign of an - 39 -abnormality, output a notification that there is a possibility of the processing machine being abnormally stopped due to the abnormality for which the determination unit has determined that there is a sign of the abnormality.
However, Sato teaches a notification unit configured to, if the 30determination unit determines that there is a sign of an - 39 -abnormality, output a notification that there is a possibility of the processing machine being abnormally stopped due to the abnormality for which the determination unit has determined that there is a sign of the abnormality (para. [0063]: the sign determination unit 124 determines the sign of the abnormality occurrence in the robot 10. That is, the sign determination unit 124 determines whether there is a possibility that some abnormality may occur in the robot 10 anytime soon (within a predetermined time, for example, within 30 days); para. [0064]: the notifying unit 126 notifies the abnormality sign of the robot 10 when the sign determination unit 124 determines that there is the sign of the abnormality occurrence in the robot 10. The notifying unit 126 may notify the abnormality sign by, for example, controlling the UI 105 such as a speaker to generate an alarm sound). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification unit such as is described in Sato into the system of Asahara and Suyama, in order to provide a technique of more finely setting the timing to notify a sign of an abnormality of a facility (para. [0005]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asahara in view of Suyama further in view of Shibamori et al.  (US 2011/0276842 A1, hereinafter referred to as “Shibamori”).
Claims 8 and 16
Asahara in view of Suyama teaches all the limitation of claims 1 and 11, in addition, Asahara and Suyama do not specifically teaches that a storage control unit configured to, when the processing machine stops abnormally, store, as the abnormality information, information indicating the 10execution time distribution generated by the distribution generating unit in a machining cycle immediately before the machining cycle in which the processing machine has stopped abnormally, in the storage unit.
However,  Shibamori teaches that a storage control unit configured to, when the processing machine stops abnormally, store, as the abnormality information, information indicating the 10execution time distribution generated by the distribution generating unit in a machining cycle immediately before the machining cycle in which the processing machine has stopped abnormally, in the storage unit (para. [0023]: for example, in cases where operation information for a four-minute period between time points two minutes before and after the occurrence of the abnormality (reference time) is extracted as the snapshot data; para. [0024]: the snapshot data storage unit 6 is connected with the basic information generating unit 3, the storage control unit 7, the operation information storage unit 5 and the download control unit 8. The snapshot data storage unit 6 is a component for storing the snapshot data regarding each abnormality which has occurred while associating the snapshot data with the basic information generated by the basic information generating unit 3 upon occurrence of the abnormality… In the snapshot data storage unit 6 in this embodiment, “download history information” is also stored as the basic information (in addition to the basic information generated by the basic information generating unit 3 (abnormality code, priority level, occurrence time information)) while being associated with the snapshot data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification unit such as is described in Shibamori into the system of Asahara and Suyama, in order to allow a machine abnormality monitoring device to  store snapshot data regarding operational status of a machine upon occurrence of an abnormality in the machine (para. [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866        

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858